DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Subject Matter Eligibility
	Applicant’s claims are a product or process claim directed towards a judicial exception of a mathematical relationship/formula.  However, the claims contain additional structure and/or physical action steps that allow the integration of the judicial exception into a practical application.  Therefore, the claims contain eligible subject matter.

Allowable Subject Matter
Claims 1, 3-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a residual stress detection device or residual stress detection method applied to detection and calculation of a surface residual stress performed for a detection piece having a curved surface coating, wherein a stress calculation module or residual stress value calculation step utilizes the specific formula or claim 1 or claim 9, respectively, to provide the calculated residual stress of a curved coating layer.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a residual stress detection device, applied to detection and calculation of a surface residual stress performed for a detection piece having a curved surface coating, wherein a detection piece carrier configured to fix the detection piece comprises a detection piece fixing structure that comprises a level adjusting structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 27, 2022